August 20, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        KAREN GUISHARD, Appellant

NO. 14-14-00362-CV                          V.

  MONEY MANAGEMENT INTERNATIONAL, INC./CONSUMER CREDIT
              COUNSELING SERVICE, Appellee
             ________________________________

      This cause, an appeal from the judgment in favor of appellee, Money
Management International, Inc./Consumer Credit Counseling Service, signed, May
1, 2014, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Karen Guishard, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.